O’Dwyer, J.
This is an appeal from an order denying a motion made to vacate an order granted ex parte requiring the plaintiff to furnish security for costs. •
The action is brought to recover damage's for breach of promise of marriage and seduction.
The answer denies the material allegations of. the complaint.
It is conceded that at the" time- of the commencement of this action in 1894, the-plaintiff was residing within the city of New York. On the 10th day of December, 1895, the defendant upon an ex parte application obtained an order requiring the plaintiff- - to furnish security for any costs that may, be awarded to the defendant in this action, upon the ground' that since the commencement, of the action the plaintiff-has removed her residence-to the city of Chicago, in the state "of Illinois.
Thereafter, Upon the affidavit of the plaintiff’s attorney, an order. was obtained to show cause why the aforementioned order should not be vacated and-set aside, and 'on the return thereof additional affidavits were filed in behalf of both parties.
A hearing was then, had and the motion was denied, and from the order entered thereon this appeal is taken.
It appears that the plaintiff left the city of New York in the .spring, 1895, and proceeded to the city of Chicago, where she still remains; It is claimed, however, that the plaintiff is only temper-. *285arily absent on a visit, and this claim is based upon an interview plaintiff had with her attorney before having Yew York in which she informed him that “ she did not intend to remove from,the, city or make her residence in Chicago.”
That since her arrival in Chicago, plaintiff’s attorney has had! communications (they are not contained in the record) from which as well as conversations had with her prior to, her departure he believes she had not given up her residence in this city.
On the other hand, it"appears that the plaintiff is residing in the-city of Chicago, engaged in carrying on a business peculiarly her own; that before leaving this city she tried to obtain from defendant the necessary money" wherewith to pay her fare to Chicago, and that since her arrival in that city .she has invited several of her-acquaintances, who were temporarily ■ there, to call upon her at: her residence in Chicago, ¡where she was living with a man named ■ Meyer and was known by that name.
That on one occasion in the latter part of the summer of 1895 she stated “ that she intended to continue to reside in Chicago,, and not to come back to Yew York.”
These allegations are not denied, and hence all that is shown by the statement made months before to her attorney is that since-reaching Chicago she has changed her . mind and determined not. to return to Yew York. :
The order below was right and should be affirmed.
Fitzsimons and Conlan, JJ., concur.
Order affirmed, with costs.